DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 13 and 17.
Amended: 1-2, 6, 12-13 and 17.
Cancelled: 16 and 20.
Pending: 1-15 and 17-19. 
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 9-11, filed 07/07/2022, with respect to claim(s) 1, 13 and 17 have been fully considered and are persuasive.  The rejection of claim(s) 1, 13 and 17 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is Sugamori.
Sugamori discloses n IC tester supplies test pattern signal to an IC being tested and compares response signals therefrom with an expected-value pattern signal to determine whether the IC is acceptable or not. During the test, the IC being tested is severed by a separator means from the drivers, for producing the test pattern signals with a timing signal generator set in a condition for generating reference signals. The reference signals and the outputs from the drivers are compared for phase by a phase comparator means. Variable delay means inserted in the paths of the test pattern signal are adjusted by the result of the comparison to suppress skews between the paths of the test pattern signals. Skews in strobe signals, which serve to determine the logic levels of the response signals output from the IC being tested, are also suppressed.

Re: Independent Claim 1 (and dependent claim(s) 2-12), there is no teaching or suggestion in the prior art of record to provide:
wherein when the detection process is used as a calibration process: one of the second delay amount and the first delay amount is a predetermined delay amount, and the other one of the second delay amount and the first delay amount is an adjustable delay amount; if the calibration circuit determines that the data included in the delayed to-be-tested signal is the same as the predetermined data according to the comparison result, the calibration circuit determines that the CUT passes the speed test, and thereby increases the adjustable delay amount and requests the device to perform the calibration process again; and if the Attorney Docket No. 16313-3872Application No. 17/368,436 calibration circuit determines that the data included in the delayed to-be-tested signal is different from the predetermined data according to the comparison result, the calibration circuit determines that the CUT fails the speed test, and thereby determines that the adjustable delay amount is a margin of the CUT operating at an operating speed.
 
Re: Independent Claim 13 (and dependent claim(s) 14-15), there is no teaching or suggestion in the prior art of record to provide:
wherein the CUT includes one of the following: a static random access memory (SRAM), wherein the input signal includes a write address corresponding to an address of the SRAM, and the predetermined operation is a data access operation; a transmission interface including an input pad and an output pad, wherein the input pad and the output pad are coupled through an external circuit, the input pad receives the delayed input signal in the detection process and outputs the delayed input signal to the external circuit so that the output pad outputs the to-be-tested signal according to an output of the external circuit, and the predetermined operation is a signal transmission operation; and a converter including a digital-to-analog converter (DAC) and an analog-to-digital converter (ADC), wherein the DAC converts the delayed input signal into an analog signal, the ADC converts the analog signal into the to-be-tested signal, and the predetermined operation is a signal conversion operation.
 
Re: Independent Claim 17 (and dependent claim(s) 18-19), there is no teaching or suggestion in the prior art of record to provide:
wherein the CUT includes one of the following: a static random access memory (SRAM), wherein the input signal includes a write address corresponding to an address of the SRAM, and the predetermined operation is a data access operation; a transmission interface including an input pad and an output pad, wherein the input pad and the output pad are coupled through an external circuit, the input pad receives the input signal in the detection process and outputs the input signal to the external circuit so that the output pad outputs the to-be-tested signal according to an output of the external circuit, and the predetermined operation is a signal transmission operation; and a converter including a digital-to-analog converter (DAC) and an analog-to-digital converter (ADC), wherein the DAC converts the input signal into an analog signal, the ADC converts the analog signal into the to-be-tested signal, and the predetermined operation is a signal conversion operation.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov